DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Claim Status
Claims 1-20 have been canceled.  Claims 21-40 are new and currently presenting for examination, with claims 21 and 35 being independent.
Claim Rejection – 35 USC § 112
Claims 1-20 have been canceled; therefore, the rejection to the claims under 35 USC § 112, first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wideman et al., 2010/0086135 (hereinafter Wideman), and further in view of Hunter, US 2014/0189118 (hereinafter Hunter).

Regarding claim 21, Wideman discloses, A method for accessing removable data storage media comprising: 
assigning a first globally unique identifier to a first item of removable storage media, the first item being located at a library location (e.g.  tapes 150A-150N and tapes 170A-170N included in tape libraries [interpreted as removable storage media], each tape [interpreted as a first item] has a unique tape library identifier [interpreted as globally unique identifier] that is associated with a tape library, Wideman: [0017], [0046] and Fig. 1), the library location including a plurality of media libraries, the first item being configured to be located in the plurality of media libraries (e.g. system 100 [interpreted as library location] includes tape library 110 and tape library 120 [as media libraries]. The tape libraries 110 and 120 include tapes 150A-150N and tapes 170A-170N [interpreted as first item] to store data, Wideman: [0017], [0046] and Fig. 1); 
Wideman does not directly or explicitly disclose:
receiving a first request to retrieve data from the first item over a communication network from a requesting system, wherein the first data includes the first globally unique identifier ; 
determining the library location using the first globally unique identifier; 
retrieving the first item over the communication network in response to determining the library location; 
identifying the first item and a data location where the data is located on the first item;
receiving the data from the first media library over the communication network; and 
passing the data to the requesting system over the communication network.
Hunter teaches:
receiving a first request to retrieve data from the first item over a communication network from a requesting system, wherein the first data includes the first globally unique identifier (e.g. a client requesting a content item by GUID by submitting, to the content management system, a request for the content item (506), wherein the request references the content item by the globally unique identifier.  A user can interact with content management system 106 through client devices 102.sub.1, 102.sub.2, . . . , 102.sub.n (collectively "102") connected to network 104 by direct and/or indirect communication, Hunter: [0024], [0103], Fig. 1 and Fig. 5); 
determining the library location using the first globally unique identifier (e.g. Content management system 106 can associate the globally unique identifier, in an identifier database, with the content item, the location, and an authorized user, Hunter: [0102] and Fig. 4); 
retrieving the first item over the communication network in response to determining the library location (e.g. Content management system 106 can make a content item available to an authorized user, wherein the content item is addressable via a globally unique identifier.  Wherein, the globally unique identifier is associated with the content item, the location, and an authorized user, Hunter: [0102] and Fig. 4); 
identifying the first item and a data location where the data is located on the first item (e.g. Content management system 106 can identify a content item at a location within data storage, Hunter: [0102] and Fig. 4);
receiving the data from the first media library over the communication network (e.g. A user can interact with content management system 106 through client devices 102.sub.1, 102.sub.2, . . . , 102.sub.n (collectively "102") connected to network 104 by direct and/or indirect communication, Hunter: [0024]) ; and 
passing the data to the requesting system over the communication network (e.g. Content management system 106 can make a content item available to an authorized user, wherein the content item is addressable via a globally unique identifier, Hunter: [0102] and Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide a way for users to participate in comment streams for a content item, photo albums, playlists, and content items or folders that are shared, such as via a public or private URL, that aren't sensitive to or dependent on a particular content item system location. 


Regarding claim 22, Wideman further discloses, writing the data to the first item (e.g. writing the tape data to the first tape library, Wideman: [0003], [0048]).

Regarding claim 23, Wideman further discloses, wherein assigning the first globally unique identifier to the first item comprises assigning the first globally unique identifier to the data (e.g. data stored on tape has a unique tape library identifier [interpreted as globally unique identifier] that is associated with a tape library, Wideman: [0017], [0046] and Fig. 1).

Regarding claim 24, Hunter further teaches, wherein the first globally unique identifier includes information describing the library location and the data location (e.g. the content management environment can store content items in virtually any data storage location or locations, and can maintain a GUID for each content item to uniquely identify that content item regardless of where it is stored, Hunter: [0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide identification of a content item at a location within data storage. 
 
Regarding claim 25, Hunter further teaches, referencing the lookup table to identify the library location and data location, the lookup table indicating the library location, and the data location in association with the first globally unique identifier(e.g. the content management environment can store content items in virtually any data storage location or locations in a identifier database, Hunter: [0005] and item 406 in Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide identification of a content item at a location within data storage. 

Regarding claim 26, Hunter further teaches:
receiving the data over the communication network on behalf of a first user (e.g. a client requesting a content item by GUID, Hunter: [0103] and Fig. 5, item 506); 
providing the first globally unique identifier to the first user over the communication network (e.g. Upon receiving a request for the globally unique identifier, content management system 106 can provide to the requesting device at least one of the content item, a revision of the content item, the location, an attribute of the content item, or metadata associated with the content item, Hunter: [0102] and Fig. 4); and 
wherein the first request is received on behalf of the first user (e.g. a client requesting a content item by GUID, Hunter: [0103] and Fig. 5, item 506). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide a way for users to participate in comment streams for a content item, photo albums, playlists, and content items or folders that are shared, such as via a public or private URL, that aren't sensitive to or dependent on a particular content item system location.
Regarding claim 27, Hunter further discloses:
associating the first globally unique identifier with the first user (e.g. the globally unique identifier is associated with the content item, the location, and an authorized user, Hunter: [0102] and Fig. 4, item 406); 
determining that the first request is associated with the first user (e.g. Content management system 106 can make a content item available to an authorized user, wherein the content item is addressable via a globally unique identifier.  Wherein, the globally unique identifier is associated with the content item, the location, and an authorized user, Hunter: [0102] and Fig. 4); and 
wherein passing the data to the requesting system occurs after determining that the first request is associated with the first user (e.g. Content management system 106 can make a content item available to an authorized user, wherein the content item is addressable via a globally unique identifier, Hunter: [0102] and Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide a way for users to participate in comment streams for a content item, photo albums, playlists, and content items or folders that are shared, such as via a public or private URL, that aren't sensitive to or dependent on a particular content item system location. 




Regarding claim 28, Wideman further discloses:
designating a plurality of globally unique identifiers to an entity associated with the first user (e.g.  The term "library identifier" shall be used to refer to identifiers that identify a tape library, Wideman: [0029] and Fig. 1); and
wherein assigning the first globally unique identifier comprises selecting the first globally unique identifier from the plurality of globally unique identifiers (e.g. multiple data stored on tape has a unique tape library identifier [interpreted as globally unique identifier] that is associated with a tape library, Wideman: [0017], [0046] and Fig. 1).

Regarding claim 29, Wideman further discloses:
designating a plurality of globally unique identifiers to a geographic region that includes the library location (e.g. there is one key manager per tape library. However, there may be more than one key manager for a tape library or one key manager may be associated with two or more tape libraries, Wideman: [0023]); and 
wherein assigning the first globally unique identifier comprises selecting the first globally unique identifier from the plurality of globally unique identifiers (e.g. The process of moving keys and corresponding aliases from one key manager to another key manager as a part of communicating tape data over a network or moving a tape from one tape library to another tape library is referred to as exporting keys and aliases from a first key manager and importing them into a second key manager, Wideman: [0024]).


Regarding claim 30, Hunter further teaches:
generating the first globally unique identifier based on the first item (e.g. Content management system 106 can generate, for the content item, a globally unique identifier (404), wherein the globally unique identifier is unique within content management system 106, Hunter: [0102] and Fig. 4, item 404).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide identification of a content item at a location within data storage. 

Regarding claim 31, Wideman further discloses, wherein the step of assigning the first globally unique identifier includes optically reading at least a component of the first globally unique identifier from a barcode on the first item (e.g. a key alias and a certificate alias are generated based on a library identifier (unique library identifier) that is associated with one tape library. For example, assume that a tape library is being installed. As a part of the installation, IT personnel may input a library identifier or the tape library may access a library identifier, for example, by reading a bar code associated with the tape library, Wideman: [0031]).

Regarding claim 32, Wideman further discloses, wherein the step of assigning the first globally unique identifier includes reading at least a component of the first globally unique identifier from information stored on the first item (e.g.  When the tape drive receives a request to read tape data, the tape drive requests the appropriate data key from the key manager in order to decrypt the tape data, Wideman: [0022]).

Regarding claim 33, Wideman further discloses, wherein the first item includes one of a magnetic tape cartridge, a solid-state memory drive in a removable enclosure, or a hard disk drive in a removable enclosure (e.g. The tapes associated with a tape library are typically tape cartridges, Wideman: [0011]).

Regarding claim 34, Hunter further teaches, wherein the first globally unique identifier comprises a uniform resource locator (URL) (e.g. GUIDs can be used to provide a way for users to participate in comment streams for a content item, photo albums, playlists, and content items or folders that are shared, such as via a public or private URL, that aren't sensitive to or dependent on a particular content item system location, Hunter: [0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of generating unique aliases for keys used with tape libraries as disclosed by Wideman to include technology pertains to Globally Unique Identifiers (GUIDs) for content items as taught by Hunter to provide identification of a content item at a location within data storage. 

Claims 35-40 recite a system for accessing removable data storage media using globally unique identifiers, the system comprising steps are similar to subject matters of claims 21-28.  Therefore, claims 35-40 are rejected by the same reasons as discussed in the above claims 21-28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/2/2022